UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1898



ROSLYN HOLMAN,

                                              Plaintiff - Appellant,

          versus


CLEMSON UNIVERSITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cv-02727-TLW)


Submitted:   January 29, 2008          Decided:     February 12, 2008


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roslyn Holman, Appellant Pro Se. James William Logan, Jr., LOGAN,
JOLLY & SMITH, L.L.P., Anderson, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Roslyn    Holman   appeals    the    district    court’s    order

accepting the recommendation of the magistrate judge and granting

Defendant’s   motion   for   summary    judgment    in     her   employment

discrimination action alleging retaliation.         We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.             Holman v. Clemson

University,   No.   4:05-cv-02727-TLW   (D.S.C.     Aug.   23,   2007).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                - 2 -